                          UNITED STATES DISTRICT COURT
                                DISTRICT OF UTAH

 TVPX ARS, INC., in its capacity as                     MEMORANDUM DECISION
 Investment Trustee for the Dougherty Air                   AND ORDER
 XXI Investment Trust, LLC,

          Plaintiff,                                   Case No. 1:17-cv-107-RJS-PMW

     v.                                                Chief District Judge Robert J. Shelby

 BOMBARDIER, INC., a Canada                           Chief Magistrate Judge Paul M. Warner
 corporation,

          Defendant.


       Plaintiff TVPX ARS, Inc. is the current owner of the rights to a CRJ-200 aircraft (the

Aircraft) initially sold in 1999 by Defendant Bombardier, Inc. Upon purchase of the Aircraft,

TVPX assumed the rights to certain support obligations provided by Bombardier. Bombardier’s

support obligations were enumerated in various agreements. Under the terms of those

agreements, Bombardier’s duty to provide support to TVPX was conditioned on TVPX fulfilling

certain obligations—one of which was to return the Aircraft to Bombardier by a specified date.

TVPX claims Bombardier breached the agreements by failing to fulfill its support obligations.

Bombardier maintains it had no duty to fulfill the support obligations because TVPX did not first

comply with the condition that TVPX timely return the Aircraft. TVPX ultimately filed suit,

asserting causes of action for breach of contract, breach of the implied covenant of good faith

and fair dealing, and promissory estoppel. Owing to the number of relevant parties and

agreements involved, the facts underlying TVPX’s claims are complicated. The legal issues

arising out of those facts are not. Construing the various contracts under New York law, the task

before the court is to identify the date by which TVPX was required to return the Aircraft to

Bombardier if TVPX wished to compel Bombardier to provide the relevant support obligations.
            Now before the court are the parties’ cross-motions for summary judgment, as well as

TVPX’s Motion in Limine seeking exclusion of Bombardier’s rebuttal expert testimony. 1 TVPX

moves for partial summary judgment on its breach of contract and promissory estoppel claims,

while Bombardier moves for summary judgment on all of TVPX’s claims. For the reasons

discussed below, the court GRANTS Bombardier’s Motion for Summary Judgment, DENIES

TVPX’s Partial Motion for Summary Judgment, and DENIES as MOOT TVPX’s Motion in

Limine.

                                                 I.       BACKGROUND 2

            This case involves a series of transactions and agreements among several entities related

to the Aircraft’s initial sale and subsequent leases. Below, the court outlines the critical aspects

of these transactions and agreements.

       A. Leveraged Lease Agreement

            Bombardier is an aircraft manufacturer. On December 10, 1999, Bombardier sold a CRJ-

200 aircraft to the First Union Trust Company, as Owner Trustee. 3 The transaction was

memorialized under what is commonly known in the airline industry as a leveraged lease 4—a

financing structure that “place[s] ownership of the aircraft in a profitable entity—the Owner

Participant—which would put up a portion of the acquisition cost and take accelerated

depreciation against its own profits.” 5 ICX Corporation acted as the Owner Participant in the




1
 Dkt. 33 (TVPX’s Motion in Limine); dkt. 34 (TVPX’s Redacted Motion for Summary Judgment); dkt. 38
(Bombardier’s Redacted Motion for Summary Judgment).
2
    The facts set forth in the background are undisputed unless stated otherwise.
3
    Dkt. 34 at 7, ¶¶ 1–2.
4
    In re Delta Air Lines, Inc., 608 F.3d 139, 141 (2d Cir. 2010).
5
    Id. at 142.

                                                                     2
transaction. 6 As such, it bore a portion of the Aircraft purchase price as an “equity investor (in

order to obtain the benefits of accelerated depreciation).” 7

       B. Midway Lease

            The same day Bombardier sold the Aircraft to First Union, First Union executed a lease

agreement with Midway Airlines Corporation (the Midway Lease). 8 Bombardier was not a party

to the Midway Lease. 9 The Midway Lease detailed Midway’s and First Union’s rights and

responsibilities regarding payments, insurance, and inspection of the Aircraft. 10 Most relevant

here, the Midway Lease specified the date Midway was to return the Aircraft to First Union

according to the lease’s Basic Term. 11 The Midway Lease defines ‘Basic Term’ as the “period

commencing at the beginning of the day on the Delivery Date and ending at the end of the day

on the Expiration Date.” 12 Expiration Date is defined as “the date specified as such in the Lease

Supplement executed and delivered on the Delivery Date.” 13 Lease Supplement No. 1 to the

Midway Lease designates the Delivery Date as December 15, 1999, and the Expiration Date as

June 15, 2016. 14

       C. Residual and Deficiency Agreement

            Also on December 10, 1999, Bombardier entered into two agreements with ICX and First




6
    Dkt. 34 at 7, ¶ 2.
7
    In re Delta Air Lines, Inc., 608 F.3d at 141.
8
    Dkt. 34 at 7, ¶ 3.
9
    Dkt. 38 at 5, ¶ 4.
10
     See generally dkt. 39-3.
11
     Dkt. 38 at 5, ¶ 6; dkt. 39-3 at BOM_167.
12
     Dkt. 38 at 5, ¶ 5; dkt. 39-3 at BOM_00187.
13
     Dkt. 38 at 5, ¶ 5; dkt. 39-3 at BOM_191.
14
     Dkt. 38 at 5, ¶ 5; dkt. 42-3 at BOM_ 210–11.

                                                       3
Union—the Residual Agreement and the Deficiency Agreement. 15 Under the Residual

Agreement, Bombardier assumed certain support obligations at the expiration of the Basic Term

of the Midway Lease. 16 Two support obligations are relevant here: (1) a remarketing obligation

and (2) a residual value guarantee (RVG). 17 First, the remarketing obligation required

Bombardier to act as ICX’s “exclusive” remarketing agent for the Aircraft during a specified

Remarketing Period. 18 The Remarketing Period was set to begin at the end of the Basic Term

and concluded 240 days later. 19

            Second, the RVG required Bombardier to guarantee payment of up to a specified

Maximum Payment Amount if the value of the Aircraft at the end of the Lease 20 was less than

the guaranteed Residual Amount. 21 Section 4 of the Residual Agreement conditioned

Bombardier’s requirement to pay the RVG on the Aircraft being returned within ninety days of

the Return Date. 22 The Residual Agreement defines Return Date as the “date on or following the

expiration of the Basic Term . . . on which the Lessee returns the Aircraft to the Lessor . . . and

which is not later than ninety (90) days after the expiration of the Basic Term.” 23

            Finally, Bombardier verified its intention to meet its support obligations via Section 7 of


15
  Dkt. 34 at 8, ¶¶ 5–6. The Residual Agreement was between Bombardier and ICX, while the Deficiency
Agreement was between Bombardier, ICX, and First Union. Dkt. 39-2 (Deficiency Agreement) at BOM_000064;
dkt. 39-4 (Residual Agreement) at BOM_000104.
16
     Dkt. 38 at 6, ¶¶ 7–8.
17
     Id. at ¶ 8.
18
     Dkt. 38 at 6, ¶9; dkt. 39-4 §2(a) at BOM_108.
19
     Dkt. 38 at 6, ¶9; dkt 39-4 §1(b) at BOM_108.
20
     The Residual Agreement defined the term “Lease” as the Midway Lease. See Dkt. 39-4 at BOM_000104.
21
     Dkt. 34 at 8, ¶ 7; dkt. 39-4 §§1, 4(a) at BOM_104–08, 111.
22
   Dkt. 39-4 §4(a) at BOM_111–12 (stating “[i]f the Return Date shall have occurred, then within ninety (90) days
after the earlier to occur of (x) the end of the Remarketing Period or (y) a sale of the Aircraft (including sale to the
Lessee) . . . the Owner Participant shall have the right to deliver to Bombardier a notice . . . of the Payment Amount,
if any, for which Bombardier is liable under Section 4(b)”).
23
     Id. § 1 at BOM_108.

                                                                  4
the Residual Agreement, titled “Agreement Absolute.” 24

The Residual Agreement permitted ICX, as Owner Participant, to assign its rights under the

agreements. 25

       D. Support Amendment Agreement

            In 2001, the Midway Lease was terminated when Midway defaulted. 26 As a result, First

Union and ICX sought to enter into a new lease with Air Wisconsin Airline Corporation (the

AWAC Lease). Before ICX entered into the AWAC Lease, it negotiated and entered into a

Support Amendment Agreement (SAA) with Bombardier. 27 The SAA was meant to allow First

Union, ICX, and Bombardier to forgo the need to renegotiate the Residual Agreement and the

Deficiency Agreement in coordination with the pending AWAC Lease. 28


24
     Dkt. 39-4 § 7 at BOM_000114. Section 7, states:
            The obligations hereunder of Bombardier shall remain in full force and effect without regard to,
            and shall not be impaired or affected by, any act or omission to act of any kind by the Owner
            Participant, or any other Person, or any other circumstances whatsoever which might constitute a
            legal or equitable discharge of a guarantor, including but not limited to, (a) any waiver, consent,
            extension, indulgence, surrender, assignment or other like action relating to this Agreement or any
            of the other Operative Agreements . . . (c) the invalidity, illegality or unenforceability of this
            Agreement; the Lease, any other Operative Agreement, or any other document for any reason, (d)
            any set-off, counterclaim, recoupment, defense or other right Bombardier may have against
            Lessee, Owner Trustee or any other person . . . (f) any amendments, modifications or supplements
            of or to the Lease or any other Operative Agreement, or any related document; it being the
            intention of Bombardier that its obligations under this Agreement shall be absolute and
            unconditional in any and all circumstances and that such obligations shall only be discharged by
            the payment in full of all sums, and the full and complete performance and discharge of all
            covenants, agreements and obligations, as agreed to by Bombardier in accordance with the terms
            hereof; provided that, notwithstanding the foregoing, unless otherwise consented to in writing by
            Bombardier, the obligations of Bombardier hereunder shall not be affected in any manner by any
            consent, waiver, amendment, modification or supplement to the Lease or any other Operative
            Agreement as in effect on the date of the execution and delivery of this Agreement and when
            determining any obligation of Bombardier hereunder, the extent of such obligation shall be
            determined as if such consent, waiver, modification, amendment or supplement had not occurred,
            other than any such consent, waiver, amendment, modification or supplement which does not have
            an adverse effect on Bombardier or which has been consented to or approved by Bombardier in
            writing. Id.
25
     Dkt. 34 at 9, ¶ 9; dkt. 39-2 § 14(c) at BOM_000091; dkt. 39-4 § 16(b) at BOM_000124.
26
     Dkt. 34 at 10, ¶ 11.
27
     Dkt. 38 at 9, ¶ 12.
28
     Id. at 13, ¶ 21.

                                                                 5
            The SAA included the following relevant provisions:

Section 2, Deficiency Agreement

            ICX will enter into a lease (the ‘Lease’) with Air Wisconsin Airline
            Corporation (‘AWAC’) for the Aircraft, for a term coterminous with the
            Midway Lease (plus up to two months if requested by ICX) and on terms
            and conditions otherwise agreed between ICX and AWAC consistent with
            Bombardier’s rights under its CRJ financing support obligations to AWAC
            under the Purchase Agreement . . . . 29

Section 3, Residual Agreement

            The parties hereto agree that upon ICX entering into the Lease, the Residual
            Agreement shall be amended so that it refers to AWAC and not to Midway, and to
            the Lease and not to the Midway Lease. For the avoidance of doubt, no other
            terms of the Residual Agreement shall be amended, including without limitation
            the terms “Base Residual Amount”, “Residual Amount” and “Maximum Payment
            Amount.” 30

Section 10, Headings

            The headings of the various sections of this Agreement are for the convenience of
            reference only and shall not modify, define, expend [sic] or limit any of the terms
            or provisions hereof. 31

       E. AWAC Lease

            On February 22, 2002, First Union and AWAC entered into the AWAC Lease. 32

The Basic Term of the AWAC Lease expired by its terms on April 4, 2017. 33 Bombardier

was not a party to the AWAC Lease. 34

       F. Assignments of the Aircraft

            Beginning on January 20, 2005, the rights to the Aircraft and the AWAC Lease


29
     Dkt. 34 at 10–11, ¶ 13; dkt. 39-6 § 2 at BOM_000304.
30
     Id. at 11, ¶ 13 (error in original); dkt. 39-6 § 3 at BOM_000304.
31
     Dkt. 34 at 10–11, ¶ 13; dkt 39-6 § 10 at BOM_000306.
32
     Dkt. 34 at 11, ¶ 15. First Union entered into the AWAC Lease on behalf of ICX as well. Id.
33
     Id. at ¶ 16; see generally dkt. 39-7.
34
     Dkt. 38 at 11, ¶ 24.

                                                                 6
transferred through a series of assignments, culminating in a Third Assignment to TVPX on

November 29, 2011 (the Third Assignment). 35 Bombardier consented to the Third Assignment

via a Manufacturer’s Consent:

            As of the date hereof, Manufacturer [Bombardier] hereby acknowledges
            and agrees to the assignment of the Support Amendment Agreement, the
            Deficiency Agreement, and the Residual Agreement to the Assignee and agrees
            to recognize and perform its obligations for the benefit of, Assignee as the
            “Owner Participant” thereunder and agrees that the conditions in Section 8 of the
            Support Amendment Agreement, Section 14(c) of the Deficiency Agreement, and
            Section 16(b) of the Residual Agreement to such assignments have been met with
            respect to these transfers. 36

Throughout the three assignments, Bombardier conducted extensive due diligence but was not

aware that the Expiration Date written into the AWAC Lease—April 4, 2017—was different than

the date required under the Midway Lease—June 15, 2016. 37

       G. Dispute Over Basic Term in AWAC Lease

            In October 2014, TVPX asked Bombardier to consent to TVPX assigning TVPX’s

interest in the Aircraft to Global Principal Finance Company, LLC (Proposed Fourth

Assignment). 38 In contrast to its past practice, Bombardier requested a copy of the AWAC Lease

before it would consent to the assignment. 39 After reviewing the AWAC Lease, Bombardier

learned it did not expire at the same time as the previous Midway Lease. 40 Bombardier notified

TVPX of the inconsistencies in the termination dates between the AWAC Lease and the Midway


35
     Dkt. 34 at 11–14, ¶¶ 17–23.
36
     Id. at 13, ¶ 22; dkt. 34-3 at P000603.
37
  Dkt. 34 at 16, ¶¶ 31–33. TVPX disputes the materiality of Bombardier’s knowledge of the termination date of the
AWAC Lease, arguing: “none of the three manufacturer’s consents executed by Bombardier in connection with the
assignments of the Aircraft is conditioned upon Bombardier’s knowledge of the AWAC Lease terms, including
without limitation its Expiration Date.” Dkt. 54 at 14.
38
     Dkt. 38 at 14, ¶ 39.
39
  Id. at 14–15, ¶¶ 40–41. TVPX disputes the materiality of this fact because Bombardier’s knowledge of the AWAC
Lease was not necessary for the execution of the assignment. Dkt. 54 at 16–17.
40
     Dkt. 38 at 15, ¶ 44.

                                                            7
Lease. 41 TVPX responded by requesting to amend the Residual and Deficiency Agreements in

order to continue with the Proposed Fourth Assignment. 42 The parties ultimately were unable to

agree on terms for a proposed amendment to the Residual and Deficiency Agreements. 43

            Beginning in March 2017, TVPX contacted Bombardier concerning Bombardier’s

support obligations under the Residual Agreement. 44 Bombardier responded that it was under no

obligation under the Residual Agreement because TVPX did not comply with the terms of the

SAA—namely, that the AWAC Lease run coterminous with the Midway Lease. 45 On June 9,

2017, TVPX again contacted Bombardier requesting that Bombardier comply with its RVG

support obligations. 46 Bombardier again denied it had an obligation to pay under the terms of

the Residual Agreement. 47 Despite the disagreement, TVPX returned the Aircraft to Bombardier

on May 4, 2017. 48 The return of the Aircraft fell within the Basic Term of the AWAC Lease, 49

but roughly ten months after the Basic Term of the Midway Lease. 50




41
     Id. at 16, ¶ 45.
42
     Id. at ¶ 46.
43
     Id. at 16–17, ¶ 48.
44
     Id. at 18, ¶ 52.
45
     Id. at ¶ 54.
46
     Id. at ¶ 55.
47
     Dkt. 34 at 18, ¶ 42.
48
     Id. at 17, ¶ 37.
49
     See generally dkt. 39-7.
50
     Dkt. 39-3 at BOM_ 210–11.

                                                   8
       H. Procedural History

            TVPX brought suit on June 26, 2017, asserting causes of action against Bombardier for

breach of contract, breach of the implied covenant of good faith and fair dealing, and promissory

estoppel. 51 After discovery, the parties filed the present cross-motions for summary judgment. 52

                                             II.      LEGAL STANDARD

         Summary judgment is appropriate when “there is no genuine dispute as to any material

fact” and the moving party is “entitled to judgment as matter of law.” 53 A fact is material if it

“might affect the outcome of the suit under the governing law,” and a dispute is genuine “if the

evidence is such that a reasonable jury could return a verdict for the nonmoving party.” 54 Under

this standard, the court will “view the evidence and draw reasonable inferences therefrom in the

light most favorable to the nonmoving party.” 55 The parties’ cross-motions “are to be treated

separately; the denial of one does not require the grant of another.” 56

            Below, the court takes up in turn TVPX’ s claims for breach of contract, breach of the

implied covenant, and promissory estoppel. In analyzing these causes of action, the court applies

New York law, as required by the relevant agreements. 57

                                                    III.     ANALYSIS

            A. TVPX’s breach of contract claim fails as a matter of law.

            TVPX claims that Bombardier breached the SAA and the Residual Agreement by failing


51
     Dkt. 2 at 9–12.
52
     Dkt. 34 (TVPX’s Motion); dkt. 38 (Bombardier’s Motion).
53
     Fed. R. Civ. P. 56(a).
54
     Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).
55
     Pirkheim v. First Unum Life Ins., 229 F.3d 1008, 1010 (10th Cir. 2008).
56
     Buell Cabinet Co. v. Sudduth, 608 F.2d 431, 433 (10th Cir. 1979).
57
   See Dkt. 39-4 § 16(k) at BOM_000126 (Residual Agreement); dkt. 39-6 § 13 at BOM_000306 (SAA); dkt. 39-11
§ 14 at BOM_000337 (Third Assignment).

                                                                  9
to fulfill its support obligations under the agreements. Bombardier responds that it is not

required to fulfill its support obligations because TVPX failed to perform under the agreements.

The court agrees with Bombardier.

            Under New York law, the elements of a cause of action for breach of contract are: (1)

formation of a contract, (2) performance by plaintiff, (3) defendant’s failure to perform, and (4)

resulting damage. 58 Contracts are “interpreted as a whole and all writings forming part of the

same transaction are interpreted together.” 59 “The fundamental, neutral precept of contract

interpretation is that agreements are construed in accord with the parties’ intent.” 60 The best

evidence of the parties’ intent is the language of the contract itself. 61 When looking at the

language of a contract, “form should not prevail over substance and the sensible meaning of

words should be sought.” 62 That is, “a written agreement that is complete, clear and

unambiguous on its face must be enforced according to the plain meaning of its terms.” 63

            “A contract is unambiguous if the language it uses has ‘a definite and precise meaning,

unattended by danger of misconception in the purport of the [agreement] itself, and concerning

which there is no reasonable basis for a difference of opinion.’” 64 “[P]rovisions in a contract are

not ambiguous merely because the parties interpret them differently.” 65 Alternatively, “contract

language is ambiguous when it is reasonably susceptible of more than one interpretation and



58
  See JP Morgan Chase v. J.H. Elec. of N.Y., Inc., 893 N.Y.S.2d 237, 239 (2d Dep’t 2010); Furia v. Furia, 498
N.Y.S.2d 12, 13 (2d Dep’t 1986).
59
     Pangburn v. Stanley Mark Strand Corp., 24 N.Y.S.2d 97, 99 (Sup. Ct. 1940).
60
     Greenfield v. Philles Records, Inc., 98 N.Y.2d 562, 569 (App. Div. 2002).
61
     Id.
62
     Pangburn, 24 N.Y.2d at 100.
63
     Greenfield, 98 N.Y.2d at 569 (citation omitted).
64
     Id. (citations omiteed) (alterations in original).
65
     Mount Vernon Fire Ins. Co. v. Creative Hous. Ltd., 88 N.Y.2d 347, 352 (App. Div. 1996).

                                                                10
there is nothing to indicate which meaning is intended, or where there is contradictory or

necessarily inconsistent language in different portions of the instrument.” 66 Whether a contract

is ambiguous “is a question of law to be resolved by the courts.” 67

           Here, the parties’ intent is clear from the face of the SAA and the Residual Agreement.

The critical issue with respect to TVPX’s breach of contract claim is identifying which

Expiration Date governs the return of the Aircraft. TVPX maintains Bombardier breached its

support obligations under the SAA and the Residual Agreement because the April 4, 2017

Expiration Date in the AWAC Lease governs. 68 The court disagrees.

           The SAA clearly and unambiguously establishes that the forthcoming AWAC Lease must

expire on the same date as the Midway Lease. Section 2 of the SAA states: “ICX will enter into

a lease (the ‘Lease’) with Air Wisconsin Airline Corporation (‘AWAC’) for the Aircraft, for a

term coterminous with the Midway Lease (plus up to two months if requested by ICX). ” 69 The

Midway Lease defines the Expiration Date as June 15, 2016. 70 The court finds the meaning of

these provisions when read in concert to be “definite and precise.” 71 Interpreting the SAA under

its plain terms, it is clear the parties agreed the Expiration Date of the AWAC Lease would be

June 15, 2016—not April 4, 2017.

           In light of this determination, it is undisputed that TVPX failed to perform its obligations

under the terms of the Residual Agreement. TVPX concedes and the court agrees that the



66
  Natt v. White Sands Condo., 943 N.Y.S.2d 231, 232 (App. Div. 2012) (citations and internal quotation marks
omitted).
67
     W. W. W. Assocs., Inc. v Giancontieri, 77 N.Y.2d 157, 162 (App. Div. 1990).
68
     Dkt. 34 at 20–22.
69
     Dkt. 39-6 § 2 at BOM_000304.
70
     Dkt. 39-3 at BOM_000211.
71
     Greenfield, 98 N.Y.2d at 569.

                                                               11
“occurrence of the Return Date was a condition precedent to Bombardier’s payment obligation

under the residual agreement.” 72 In other words, under the terms of the Residual Agreement,

Bombardier’s support obligations were conditioned on TVPX returning the Aircraft within

ninety days after the expiration of the Basic Term which was September 13, 2016. It is

undisputed that TVPX did not return the Aircraft until May 4, 2017—ten months after the Basic

Term’s expiration. 73 To establish its claim for breach of contract, it is TVPX’s burden to show

that it performed under the terms of the contracts it claims were breached. TVPX’s failure to

perform under the SAA and Residual Agreement by not returning the Aircraft by the date

required in those agreements is thus fatal to its claim.

           TVPX’s further arguments in support of its breach of contract claim are unpersuasive.

TVPX first argues the Expiration Date of the AWAC Lease controls because the SAA replaced

the Midway Lease with the AWAC Lease “for purposes of the Residual Agreement.” 74 TVPX’s

argument suggests the SAA incorporated by reference all of the terms and conditions of the

AWAC Lease into the Residual Agreement. The court concludes it did not.

           For a document to be incorporated by reference into an agreement, “two essential

elements must be satisfied.” 75 First, “the document to be incorporated must be identified with

sufficient specificity.” 76 Second, “there must be a clear manifestation of an intent to be bound by




72
   Dkt. 54 at 28–29 n. 3. TVPX also argues that Bombardier breached its remarketing obligation under the Residual
Agreement. Dkt. Id. at 30. This argument fails, however, because Bombardier’s remarketing obligations ended 240
days after the end of the Basic Term (Remarketing Period). Dkt 39-4 §1(b) at BOM_108. And it is undisputed that
TVPX did not approach Bombardier with respect to its remarketing obligations until after the expiration of the
Remarketing Period. See dkt. 54 at 22.
73
     Dkt. 54 at 30.
74
     Id. at 27–30.
75
     Federated Mut. Ins. Co. v. Woodstock '99, LLC, 140 F. Supp. 2d 225, 228 (N.D.N.Y. 2001).
76
     Id.

                                                              12
the terms of the incorporated instrument.” 77 Only the second element is at issue here. The SAA

states the Residual Agreement is to be amended so that it “refers” to the AWAC Lease. The

requirement that the Residual Agreement “refer” to the AWAC Lease, however, does “not

provide a persuasive basis for the application of the doctrine of incorporation by reference.” 78

The SAA contains no language manifesting intent that the terms of the AWAC Lease will replace

any agreed upon terms—such as those existing in the Residual Agreement or the SAA. In the

absence of any clear manifestation of intent, the Expiration Date in the AWAC Lease does not

govern over the clear language expressed in the SAA that the AWAC Lease would run for a term

coterminous with the Midway Lease.

           TVPX next argues the SAA’s requirement that the AWAC Lease be for a “term

coterminous with the Midway Lease” applies only to the Deficiency Agreement. 79 This

argument too is foreclosed by the plain language of the SAA. It is true the language requiring

that the AWAC Lease run coterminous with the Midway Lease appears under Section 2 of the

SAA, titled “Deficiency Agreement.” 80 The placement of the coterminous language under the

Deficiency Agreement heading, however, provides no interpretative value in light of the clear

and unambiguous language of the clause itself. 81 Section 2(a)—which contains the coterminous

language—makes no reference to the Deficiency Agreement, but refers broadly to the AWAC




77
     Id.
78
  Id. (stating the fact a document contains the word “reference” does “not provide a persuasive basis for the
application of the doctrine of incorporation by reference”).
79
     Dkt. 54 at 28.
80
     Dkt. 39-6 § 2(a) at BOM_000304.
81
  Albany Med. Ctr. v. Preferred Life Ins. Co. of New York, 851 N.Y.S.2d 843, 847 (2008) (rejecting a party’s
interpretation of a medical insurance policy based on a heading, stating a “reference in the heading . . . cannot alter
or limit the effect of the unambiguous language in the body of the clause itself”).

                                                               13
Lease. 82 By contrast, Section 2(b) refers explicitly to the parties’ obligations with the respect to

the Deficiency Agreement. 83 More importantly, Section 10 of the SAA supplies the parties’

mutual intent that: “The headings of the various sections of this Agreement are for the

convenience of reference only and shall not modify, define, expend [sic] or limit any of the terms

or provisions hereof.” 84 It is evident the parties intended the coterminous language of Section

2(a) to apply to the AWAC Lease and not the Deficiency Agreement.

           Finally, TVPX argues Section 7 requires Bombardier to provide support obligations

under any and all circumstances. 85 The court does not read Section 7 to place such an expansive

duty on Bombardier. Moreover, TVPX’s interpretation of Section 7 runs afoul of several basic

contract interpretation principles under New York law.

           First, TVPX’s interpretation of Section 7 would render the express condition precedent

included in Section 4(a) of the Residual Agreement meaningless. “It is a cardinal rule of contract

construction that a court should ‘avoid an interpretation that would leave contractual clauses

meaningless’” 86 If the court were to adopt TVPX’s reading of Section 7, it would require

Bombardier to fulfill its support obligations even if Section 4(a)’s express condition to return the

Aircraft was not satisfied—thus, rendering the condition precedent without effect. 87

           Second, under New York law, “clauses similar to the phrase ‘notwithstanding any other




82
     Dkt. 39-6 § 2(a) at BOM_000304.
83
     Id. § 2(b) at BOM_000304.
84
     Id. § 10 at BOM_000306.
85
     Dkt. 34 at 26–28.
86
  Natixis Real Estate Capital Tr. 2007-HE2 v. Natixis Real Estate Holdings, LLC, 50 N.Y.S.3d 13, 18 (N.Y. App.
Div. 2017) (citation omitted).
87
  See id. (stating the court is required to harmonize all contractual provisions “so as not to leave any provision
without force and effect”).

                                                               14
provision’ trump conflicting contract terms.” 88 Section 7 contains such a phrase:

           notwithstanding the foregoing, unless otherwise consented to in writing by
           Bombardier, the obligations of Bombardier hereunder shall not be affected in any
           manner by any consent, waiver, amendment, modification or supplement to the
           Lease or any other Operative Agreement as in effect on the date of the execution
           and delivery of this Agreement. 89

This language makes clear that Bombardier’s support obligations will not be affected by

any other agreement, unless consented to in writing by Bombardier. To the extent any

preceding language in Section 7 is in conflict with this statement, it must yield.

Furthermore, there is no evidence on the record before the court suggesting Bombardier

consented to an amendment of the Expiration Date included in the AWAC Lease or any

other agreement. Thus, Bombardier’s support obligations remained conditioned on

TVPX’s timely return of the Aircraft according to the dates specified in the SAA and

Residual Agreement. TVPX’s breach of contract claims thus fail as a matter of law.

           B. TVPX’s claim for breach of the implied covenant of good faith and fair dealing
              fails as a matter of law.

           Under New York law, “all contracts imply a covenant of good faith and fair dealing in the

course of performance.” 90 The implied covenant “encompasses any promises that a reasonable

promisee would understand to be included.” 91 The covenant thus “can only impose an obligation

consistent with other mutually agreed upon terms in the contract.” 92 “It does not add to the

contract a substantive provision not included by the parties.” 93 Although a matter of contract,


88
     Beardslee v. Inflection Energy, LLC, 761 F.3d 221, 231 (2d Cir.) (citation omitted).
89
     Dkt. 39-4 § 7 at BOM_000114.
90
     511 W. 232nd Owners Corp. v. Jennife Realty Co., 98 N.Y.2d 144, 153 (App. Div. 2002).
91
     New York Univ. v. Cont'l Ins. Co., 87 N.Y.2d 308, 318 (App. Div. 1995).
92
  Fellows v. CitiMortgage, Inc., 710 F. Supp. 2d 385, 407 (S.D.N.Y. 2010) (citing Broder v. Cablevision Sys. Corp.,
418 F.3d 187, 198–99 (2d Cir.2005)).
93
     Id.

                                                                 15
New York law does not “‘recognize a separate cause of action for breach of the implied covenant

of good faith and a breach of contract on the same facts.’” 94 “However, where the existence or

meaning of a contract is in doubt, a party may plead a claim for breach of the covenant of good

faith and fair dealing in the alternative.” 95

           TVPX claims Bombardier breached the implied covenant in two ways—by “(1) refusing

to execute documents to confirm and ratify its obligations to the Owner Participant under the

Residual Agreement; and (2) continuing to claim it is not obligated to the Dougherty Trust under

the Residual Agreement.” 96 The court concludes for the reasons below that TVPX’s breach of

the implied covenant claim fails as a matter of law.

           With respect to TVPX’s first argument, it points to no provision in the Residual

Agreement that is consistent with its position that Bombardier assumed an obligation to ratify its

support obligations to TVPX. To the contrary, the Residual Agreement expressly permits

Bombardier to exercise its own discretion concerning whether it will modify its support

obligations. 97 TVPX’s attempt to impose contractual obligations inconsistent with the plain

terms of the Residual Agreement are therefore unavailing.

           TVPX’s second argument fails because its implied covenant claim is merely a recycled

version of TVPX’s breach of contract claim. The same facts underlying TVPX’s breach of

contract claim animate the discussion of whether Bombardier is obligated to TVPX under the



94
  Hard Rock Cafe Int'l, (USA), Inc. v. Hard Rock Hotel Holdings, LLC, 808 F. Supp. 2d 552, 567 (S.D.N.Y. 2011)
(citing Fellows, 710 F. Supp. 2d at 407).
95
     Id.
96
     Dkt. 54 at 38.
97
  See dkt. 39-4 § 7 at BOM_000114 (stating “unless otherwise consented to in writing by Bombardier, the
obligations of Bombardier hereunder shall not be affected in any manner by any consent, waiver, amendment,
modification or supplement to the Lease or any other Operative Agreement as in effect on the date of the execution
and delivery of this Agreement”).

                                                            16
Residual Agreement. TVPX is prohibited from maintaining a separate claim for breach of

contract and breach of the implied covenant on the same facts where the meaning of the contract

is not in doubt—as is the case here. TVPX’s implied covenant claim fails as matter of law.

            C. TVPX’s claim for promissory estoppel fails as a matter of law.

            TVPX maintains that Bombardier is promissorily estopped from denying its support

obligations because it made an “unqualified and unconditional” promise to “perform its

obligations” under its Manufacturer’s Consent attached to the Third Assignment. 98 Under New

York law, the elements of a promissory estoppel claim are: (i) a sufficiently clear and

unambiguous promise; (ii) reasonable reliance on the promise; and (iii) injury caused by the

reliance. 99 It is well settled, however, that “[t]he existence of a valid and enforceable written

contract governing a particular subject matter ordinarily precludes recovery in quasi contract for

events arising out of the same subject matter.” 100

            TVPX’s promissory estoppel claim fails because there are valid and enforceable contracts

that govern this dispute. TVPX admits the SAA, the Residual Agreement, and the Third

Assignment govern the performance obligations of the parties. 101 Indeed, TVPX relies on these

agreements and seeks to enforce them. Further, the promise TVPX relies upon—that

Bombardier agrees to “perform its obligations” under the Manufacturer’s Consent— is also

governed by a valid and enforceable contract—the Manufacturer’s Consent—which precludes

TVPX’s promissory estoppel claim. TVPX’s promissory estoppel claim fails as a matter of law.




98
     Dkt. 68 at 13 (Sealed).
99
     See Castellotti v. Free, 27 N.Y.S.3d 507, 513 (N.Y. App. Div. 2016).
100
   O'Grady v. BlueCrest Capital Mgmt. LLP, 111 F. Supp. 3d 494, 504 (S.D.N.Y. 2015), aff'd, 646 F. App'x 2 (2d
Cir. 2016).
101
      Dkt. 64 at 9.

                                                                17
                                         IV.    CONCLUSION

           For the foregoing reasons, Bombardier’s Motion for Summary Judgment 102 is

GRANTED and TVPX’s Partial Motion for Summary Judgment 103 is DENIED. As a result of

the court’s grant of summary judgment in favor of Bombardier, TVPX’s Motion in Limine is

DENIED as MOOT. 104

           SO ORDERED this 30th day of September, 2019.

                                               BY THE COURT:


                                               ________________________________________
                                               ROBERT J. SHELBY
                                               United States Chief District Judge




102
      Dkt. 38.
103
      Dkt. 34.
104
      Dkt. 33.

                                                    18
